
	

114 HR 3923 IH: To provide for a report that develops recommended United States energy security valuation methods.
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3923
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2015
			Mr. Hudson introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for a report that develops recommended United States energy security valuation methods.
	
	
		1.Energy security valuation
 (a)Establishment of Energy Security Valuation MethodsNot later than one year after the date of enactment of this Act, the Secretary of Energy, in collaboration with the Secretary of State, shall develop and transmit, after public notice and comment, to the Committee on Energy and Commerce and the Committee on Foreign Affairs of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Foreign Relations of the Senate a report that develops recommended United States energy security valuation methods. In developing the report, the Secretaries may consider the recommendations of the Administration’s Quadrennial Energy Review released on April 21, 2015. The report shall—
 (1)evaluate and define United States energy security to reflect modern domestic and global energy markets and the collective needs of the United States and its allies and partners;
 (2)identify transparent and uniform or coordinated procedures and criteria to ensure that energy-related actions that significantly affect the supply, distribution, or use of energy are evaluated with respect to their potential impact on energy security, including their impact on—
 (A)consumers and the economy; (B)energy supply diversity and resiliency;
 (C)well-functioning and competitive energy markets; (D)United States trade balance; and
 (E)national security objectives; and (3)include a recommended implementation strategy that identifies and aims to ensure that the procedures and criteria referred to in paragraph (2) are—
 (A)evaluated consistently across the Federal Government; and (B)weighed appropriately and balanced with environmental considerations required by Federal law.
 (b)ParticipationIn developing the report referred to in subsection (a), the Secretaries may consult with relevant Federal, State, private sector, and international participants, as appropriate and consistent with applicable law.
			
